 

 

Exhibit 10.3

0202logo2colornotag_202x51 [x0x0.jpg] 

 

 

 


2013 LONG-TERM INCENTIVE PLAN

<<YEAR>> STOCK OPTION AWARD AGREEMENT

 

United States Cellular Corporation, a Delaware corporation (the “Company”),
hereby grants to <<NAME>> (the “Optionee”), as of <<DATE OF GRANT>> (the “Option
Date”), pursuant to the provisions of the United States Cellular Corporation
2013 Long-Term Incentive Plan (the “Plan”), a Non-Qualified Stock Option (the
“Option”) to purchase from the Company <<# OF SHARES>> shares of Common Stock at
the price of $<<PRICE>> per share upon and subject to the terms and conditions
set forth below.  Capitalized terms not defined herein shall have the meanings
specified in the Plan.

 

1.         Time and Manner of Exercise of Option

 

1.1.      Exercise of Option.  (a)  In general.  Except as otherwise provided in
this Award Agreement, the Option shall become exercisable according to the
following vesting schedule:

 

·         1/3 of grant vests on <<ANNUAL ANNIVERSARY OF OPTION DATE>> 

 

·         1/3 of grant vests on <<SECOND ANNUAL ANNIVERSARY OF OPTION DATE>> 

 

·         Remaining 1/3 of grant vests on <<THIRD ANNUAL ANNIVERSARY OF OPTION
DATE>> 

 

In no event may the Option be exercised, in whole or in part, after <<TENTH
ANNUAL ANNIVERSARY OF OPTION DATE>> (the “Expiration Date”).

 

(b)        Disability.  If the Optionee’s employment by the Employers and
Affiliates terminates by reason of Disability (as defined below), then the
Option shall be exercisable only to the extent it is exercisable on the
effective date of the Optionee’s termination of employment and after such date
may be exercised by the Optionee (or the Optionee’s Legal Representative) for a
period of 12 months after the effective date of the Optionee’s termination of
employment, or until the Expiration Date, whichever period is shorter.  If the
Optionee shall die within such exercise period, then the Option shall be
exercisable by the beneficiary or beneficiaries duly designated by the Optionee
to the same extent the Option was exercisable by the Optionee on the date of the
Optionee’s death, for a period ending on the later of (i) the last day of such
exercise period and (ii) the 180 day anniversary of the Optionee’s death (but in
no event later than the Expiration Date).  For purposes of this Award Agreement,
“Disability” shall mean a total physical disability which, in the Committee’s
judgment, prevents the Optionee from performing substantially his or her
employment duties and responsibilities for a continuous period of at least six
months.

 

(c)        Special Retirement.  If the Optionee’s employment by the Employers
and Affiliates terminates by reason of Special Retirement (as defined below),
then the Option immediately shall become exercisable in full if (i) the Optionee
has attained age 66 as of the effective date of the Optionee’s Special
Retirement and (ii) the effective date of the Optionee’s Special Retirement
occurs on or after January 1, <<CALENDAR YEAR AFTER YEAR OF GRANT>>.  If the
Optionee’s employment by the Employers and Affiliates terminates by reason of
Special Retirement and either (i) the Optionee has not attained age 66 as of the
effective date of the Optionee’s Special Retirement or (ii) the effective date
of the Optionee’s Special Retirement occurs before January 1, <<CALENDAR YEAR
AFTER YEAR OF GRANT>>, then the Option shall be exercisable only to the extent
it is exercisable on the effective date of the Optionee’s Special Retirement. 
The Option, to the extent then exercisable, may be exercised by the Optionee (or
the Optionee’s Legal Representative) for a period of 12 months after the
effective date of the Optionee’s Special Retirement, or until the

 

1

 

--------------------------------------------------------------------------------

 

 

Expiration Date, whichever period is shorter.  If the Optionee shall die within
such exercise period, then the Option shall be exercisable by the beneficiary or
beneficiaries duly designated by the Optionee to the same extent the Option was
exercisable by the Optionee on the date of the Optionee’s death, for a period
ending on the later of (i) the last day of such exercise period and (ii) the 180
day anniversary of the Optionee’s death (but in  no event later than the
Expiration Date).  For purposes of this Award Agreement, “Special Retirement”
shall mean an Optionee’s termination of employment with the Employers and
Affiliates on or after the later of (i) the Optionee’s attainment of age 62 and
(ii) the Optionee’s Early Retirement Date or Normal Retirement Date, as such
terms are defined in the Telephone and Data Systems, Inc. Pension Plan.

 

(d)        Retirement.  If the Optionee’s employment by the Employers and
Affiliates terminates by reason of Retirement (as defined below), then the
Option immediately shall become exercisable in full if (i) the Optionee has
attained age 66 as of the effective date of the Optionee’s Retirement and (ii)
the effective date of the Optionee’s Retirement occurs on or after January 1,
<<CALENDAR YEAR AFTER YEAR OF GRANT>>.  If the Optionee’s employment by the
Employers and Affiliates terminates by reason of Retirement and either (i) the
Optionee has not attained age 66 as of the effective date of the Optionee’s
Retirement or (ii) the effective date of the Optionee’s Retirement occurs before
January 1, <<CALENDAR YEAR AFTER YEAR OF GRANT>>, then the Option shall be
exercisable only to the extent it is exercisable on the effective date of the
Optionee’s Retirement.  The Option, to the extent then exercisable, may be
exercised by the Optionee (or the Optionee’s Legal Representative) for a period
of 90 days after the effective date of the Optionee’s Retirement, or until the
Expiration Date, whichever period is shorter.  If the Optionee shall die within
such exercise period, then the Option shall be exercisable by the beneficiary or
beneficiaries duly designated by the Optionee to the same extent the Option was
exercisable by the Optionee on the date of the Optionee’s death, for a period
ending on the earlier of (i) the 180 day anniversary of the Optionee’s death and
(ii) the Expiration Date.  For purposes of this Award Agreement, “Retirement”
shall mean an Optionee’s termination of employment with the Employers and
Affiliates on or after the Optionee’s attainment of age 65 that does not satisfy
the definition of “Special Retirement” set forth in Section 1.1(c).

 

(e)        Resignation with Prior Consent of the Board.  If the Optionee’s
employment by the Employers and Affiliates terminates by reason of the
Optionee’s resignation of employment with the prior consent of the Board (as
evidenced in the Company’s minute book), then the Option shall be exercisable
only to the extent it is exercisable on the effective date of the Optionee’s
resignation and after such date may be exercised by the Optionee (or the
Optionee’s Legal Representative) for a period of 90 days after the effective
date of the Optionee’s resignation, or until the Expiration Date, whichever
period is shorter.  If the Optionee shall die within such exercise period, then
the Option shall be exercisable by the beneficiary or beneficiaries duly
designated by the Optionee to the same extent the Option was exercisable by the
Optionee on the date of the Optionee’s death, for a period ending on the earlier
of (i) the 180 day anniversary of the Optionee’s death and (ii) the Expiration
Date.

 

(f)        Death.  If the Optionee’s employment by the Employers and Affiliates
terminates by reason of death, then the Option shall be exercisable only to the
extent it is exercisable on the date of death and after such date may be
exercised by the beneficiary or beneficiaries duly designated by the Optionee
for a period ending on the earlier of (i) the 180 day anniversary of the
Optionee’s death and (ii) the Expiration Date.

 

(g)        Other Termination of Employment.  If the Optionee’s employment by the
Employers and Affiliates terminates for any reason other than Disability,
Special Retirement, Retirement, resignation of employment with the prior consent
of the Board (as evidenced in the Company’s minute book) or death, then the
Option shall be exercisable only to the extent it is exercisable on the
effective date of the Optionee’s termination of employment and after such date
may be exercised by the Optionee (or the Optionee’s Legal Representative) for a
period of 30 days after the effective date of the Optionee’s termination of
employment, or until the Expiration Date, whichever period is shorter.  If the
Optionee shall die within such exercise period, then the Option shall be
exercisable by the beneficiary or beneficiaries duly designated by the Optionee
to the same extent the Option was exercisable by the Optionee on the date of the
Optionee’s death, for a period ending on the earlier of (i) the 180 day
anniversary of the Optionee’s death and (ii) the Expiration Date. 
Notwithstanding any other provision in this Award Agreement, if the Optionee
ceases to be employed by the Employers and Affiliates on account of the
Optionee’s negligence, willful misconduct, competition with the Company or an
Affiliate or misappropriation of confidential information of the Company or an
Affiliate, in each case, as determined by the

 

2

 

--------------------------------------------------------------------------------

 

Company in its sole discretion, then the Option shall terminate immediately upon
such termination of employment, unless such Option terminates earlier pursuant
to Section 1.2.

 

(h)        Expiration of Option during Blackout Period.  If the Option shall
expire under any of subsections (b) through (g) of this Section 1.1 during a
period when the Optionee and family members or other persons living in the
household of such persons are prohibited from trading in securities of the
Company pursuant to the Telephone and Data Systems, Inc. Policy Regarding
Insider Trading and Confidentiality (or any successor policy thereto) (a
“Blackout Period”), the period during which the Option is exercisable shall be
extended to the date that is 30 days after the date of the termination of the
Blackout Period (but in no event later than the Expiration Date).

 

(i)         Expiration of Option during Suspension Period.  If the Option shall
expire under any of subsections (b) through (g) of this Section 1.1 during a
period when the exercise of the Option would violate applicable securities laws
(a “Suspension Period”), the period during which the Option is exercisable shall
be extended to the date that is 30 days after the date of the termination of the
Suspension Period (but in no event later than the Expiration Date).

 

1.2.      Termination of Option and Forfeiture of Option Gain upon Competition
or Misappropriation of Confidential Information.  (a)  Notwithstanding any other
provision herein, if the Optionee enters into competition with the Company or an
Affiliate or misappropriates confidential information of the Company or an
Affiliate, in each case as determined by the Company in its sole discretion,
then (i) as of the date of such competition or misappropriation, the Option
granted pursuant to this Award Agreement automatically shall terminate and
thereby be forfeited to the extent it has not been exercised and (ii) the
Optionee shall pay the Company, within five business days of receipt by the
Optionee of a written demand therefore, an amount in cash determined by
multiplying the number of shares of Common Stock purchased pursuant to each
exercise of the Option within the six months immediately preceding such
competition or misappropriation (without reduction for any shares of Common
Stock delivered by the Optionee or withheld by the Company pursuant to Section
1.3 or Section 2.4) by the difference between (i) the Fair Market Value of a
share of Common Stock on the date of such exercise and (ii) the purchase price
per share of Common Stock set forth in the first paragraph of this Award
Agreement.  The Optionee acknowledges and agrees that the Option, by encouraging
stock ownership and thereby increasing an employee’s proprietary interest in the
Company’s success, is intended as an incentive to participating employees to
remain in the employ of the Company or an Affiliate.  The Optionee acknowledges
and agrees that this Section 1.2(a) is therefore fair and reasonable, and not a
penalty.

 

(b)        The Optionee may be released from the Optionee's obligations under
this Section 1.2 only if and to the extent the Committee determines in its sole
discretion that such release is in the best interests of the Company.

 

(c)        The Optionee agrees that by executing this Award Agreement the
Optionee authorizes the Employers and any Affiliate to deduct any amount owed by
the Optionee pursuant to Section 1.2(a) from any amount payable by the Employers
or any Affiliate to the Optionee, including, without limitation, any amount
payable to the Optionee as salary, wages, vacation pay or bonus.  This right of
setoff shall not be an exclusive remedy and an Employer’s or an Affiliate’s
election not to exercise this right of setoff with respect to any amount payable
to the Optionee shall not constitute a waiver of this right of setoff with
respect to any other amount payable to the Optionee or any other remedy.  For
purposes of this Award Agreement, the Optionee shall be treated as entering into
competition with the Company or an Affiliate if the Optionee (i) directly or
indirectly, individually or in conjunction with any Person, has contact with any
customer of the Company or an Affiliate or with any prospective customer which
has been contacted or solicited by or on behalf of the Company or an Affiliate
for the purpose of soliciting or selling to such customer or prospective
customer any competing product or service, except to the extent such contact is
made on behalf of the Company or an Affiliate; (ii) directly or indirectly,
individually or in conjunction with any Person, becomes employed in the business
or engages in the business of providing wireless products or services in any
geographic territory in which the Company or an Affiliate offers such products
or services or has plans to do so within the next twelve months or (iii)
otherwise competes with the Company or an Affiliate in any manner or otherwise
engages in the business of the Company or an Affiliate.  The Optionee shall be
treated as misappropriating confidential information of the Company or an
Affiliate if the Optionee (i) uses confidential information (as defined below)
for the benefit of anyone other than the Company or an Affiliate, as the case
may be, or discloses the confidential information to anyone not authorized by
the Company or an Affiliate, as the case may be, to receive such information;
(ii) upon termination of employment, makes any summaries of, takes any notes
with respect to or memorizes any confidential information or takes any
confidential information or

 

3

 

--------------------------------------------------------------------------------

 

 

reproductions thereof from the facilities of the Company or an Affiliate or
(iii) upon termination of employment or upon the request of the Company or an
Affiliate, fails to return all confidential information then in the Optionee’s
possession.  “Confidential information” shall mean any confidential and
proprietary drawings, reports, sales and training manuals, customer lists,
computer programs and other material embodying trade secrets or confidential
technical, business or financial information of the Company or an Affiliate.

 

1.3.      Method of Exercise.  The Option may be exercised by the holder of the
Option (a) by giving notice to the Chief Financial Officer of the Company (or
such other Person as may be designated by him or her) at least seven (7) days
prior to the exercise date specified in such notice (or in accordance with such
shorter period of prior notice consented to by the Chief Financial Officer of
the Company (or such other Person as may be designated by him or her)), which
notice shall specify the number of whole shares of Common Stock to be purchased
and (b) by executing such documents and taking any other actions as the Company
may reasonably request.  The holder of the Option may pay for the shares of
Common Stock to be purchased (i) by authorizing the Company to withhold whole
shares of Common Stock which otherwise would be delivered to the holder having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the aggregate purchase price payable by reason of such exercise or (ii) by
delivery (either actual delivery or by attestation procedures established by the
Company) to the Company of previously-owned whole shares of Common Stock having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the aggregate purchase price payable by reason of such exercise.  Any fraction
of a share of Common Stock which would be required to satisfy the aggregate of
such purchase price and the withholding taxes with respect to the Option, as
described in Section 2.4, shall be disregarded and the remaining amount due
shall be paid in cash by the holder.  No share of Common Stock shall be issued
or delivered until the full purchase price therefore and the withholding taxes
thereon, as described in Section 2.4, have been paid (or arrangement has been
made for such payment to the Company’s satisfaction).

 

2.         Additional Terms and Conditions of Option

 

2.1.      Option subject to Acceptance of Award Agreement.  The Option shall
become null and void unless the Optionee shall accept this Award Agreement by
executing it in the space provided at the end hereof and returning it to the
Company.

 

2.2.      Transferability of Option.  The Option may not be transferred other
than (i) pursuant to a beneficiary designation on a form prescribed by the
Company and effective on the Optionee’s death or (ii) by gift to a Permitted
Transferee.  During the Optionee’s lifetime, the Option is exercisable only by
the Optionee (or the Optionee’s Legal Representative) or a Permitted Transferee,
and during a Permitted Transferee’s lifetime, the Option is exercisable only by
the Permitted Transferee (or the Permitted Transferee’s Legal Representative). 
Except as permitted by the foregoing, the Option may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process.  Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Option, the Option and all rights hereunder
shall immediately become null and void. 

 

By accepting the Option, the Optionee agrees that if all beneficiaries
designated on a form prescribed by the Company predecease the Optionee or, in
the case of corporations, partnerships, trusts or other entities which are
designated beneficiaries, are terminated, dissolved, become insolvent or are
adjudicated bankrupt prior to the date of the Optionee’s death, or if the
Optionee fails to properly designate a beneficiary on a form prescribed by the
Company, then the Optionee hereby designates the following Persons in the order
set forth herein as the Optionee’s beneficiary or beneficiaries:  (i) the
Optionee’s spouse, if living, or if none, (ii) the Optionee’s then living
descendants, per stirpes, or if none, (iii) the Optionee’s estate.

 

2.3.      Agreement by Holder.  As a condition precedent to the issuance or
delivery of any shares of Common Stock upon any exercise of the Option, the
holder shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the
Committee shall in its sole discretion deem necessary or advisable.

 

2.4.      Tax Withholding.  As a condition precedent to the issuance or delivery
of any shares of Common Stock upon the exercise of the Option, the holder shall
pay to the Company in addition to the purchase price of the shares

 

4

 

--------------------------------------------------------------------------------

 

 

of Common Stock, such amount as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to such exercise of the Option.  The holder may elect to satisfy his or
her obligation to advance the Required Tax Payments by (i) authorizing the
Company to withhold whole shares of Common Stock which otherwise would be
delivered to the holder upon the exercise of the Option, the aggregate Fair
Market Value of which shall be determined as of the date of exercise or (ii)
delivery (either actual delivery or by attestation procedures established by the
Company) to the Company of previously-owned whole shares of Common Stock, the
aggregate Fair Market Value of which shall be determined as of the date of
exercise.  Shares of Common Stock to be withheld or delivered may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
minimum statutory withholding rate.  Any fraction of a share of Common Stock
which would be required to satisfy the aggregate of the tax withholding
obligation and the purchase price of the shares of Common Stock shall be
disregarded and the remaining amount due shall be paid in cash by the holder. 
The Optionee agrees that if by the pay period that immediately follows the date
that the Optionee exercises the Option, no cash payment attributable to any such
fractional share shall have been received by the Company, then the Optionee
hereby authorizes the Company to deduct such cash payment from any amount
payable by the Company or any Affiliate to the Optionee, including without
limitation any amount payable to the Optionee as salary or wages.  The Optionee
agrees that this authorization may be reauthorized via electronic means
determined by the Company.  The Optionee may revoke this authorization by
written notice to the Company prior to any such deduction.  No share of Common
Stock shall be delivered until the Required Tax Payments have been satisfied in
full (or arrangement has been made for such payment to the Company’s
satisfaction).   

 

2.5.      Adjustment.  In the event of any equity restructuring (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation—Stock Compensation) that causes the per
share value of shares of Common Stock to change, such as a stock dividend, stock
split, spinoff, rights offering or recapitalization through an extraordinary
dividend, the number and class of shares of Common Stock subject to the Option
and the purchase price per share shall be appropriately and equitably adjusted
by the Committee, such adjustment to be made without an increase in the
aggregate purchase price and in accordance with Section 409A of the Code.  In
the event of any other change in corporate capitalization, including a merger,
consolidation, reorganization, or partial or complete liquidation of the
Company, such adjustment described in the foregoing sentence may be made as
determined to be appropriate or equitable by the Committee to prevent dilution
or enlargement of rights of participants.  In either case, such adjustment shall
be final, binding and conclusive.  If such adjustment would result in a
fractional share being subject to the Option, the Company shall pay the holder
of the Option, in connection with the first exercise of the Option in whole or
in part occurring after such adjustment, an amount in cash determined by
multiplying (i) the fraction of such share (rounded to the nearest hundredth) by
(ii) the excess, if any, of (A) the Fair Market Value on the exercise date over
(B) the purchase price of such Option.

 

2.6.      Change in Control.  (a)  In General.  Notwithstanding any provision of
the Plan or any other provision of this Award Agreement, in the event of a
Change in Control, the Board (as constituted prior to the Change in Control) may
in its discretion, but shall not be required to, make such adjustments to the
Option as it deems appropriate, including, without limitation: (i) causing the
Option to immediately become exercisable in whole or in part and/or (ii)
substituting for some or all of the shares of Common Stock subject to the Option
the number and class of shares into which each outstanding share of Common Stock
shall be converted pursuant to the Change in Control, with an appropriate and
equitable adjustment to the Option as determined by the Committee in accordance
with Section 2.5; and/or (iii) requiring that the Option, in whole or in part,
be surrendered to the Company by the holder thereof and immediately canceled by
the Company and providing for the holder of the Option to receive, within sixty
(60) days following the occurrence of the Change in Control, (X) a cash payment
in an amount equal to the number of shares of Common Stock then subject to the
portion of the Option surrendered, to the extent the Option is then exercisable
or becomes exercisable pursuant to this Section 2.6(a), multiplied by the
excess, if any, of the Fair Market Value of a share of Common Stock on the date
of the Change in Control, over the purchase price per share of Common Stock
subject to the Option; (Y) shares of capital stock of the corporation resulting
from or succeeding to the business of the Company pursuant to the Change in
Control, or a parent corporation thereof, having a fair market value not less
than the amount determined under clause (X) above; or (Z) a combination of the
payment of cash pursuant to clause (X) above and the issuance of shares pursuant
to clause (Y) above.

 

 

5

 

--------------------------------------------------------------------------------

 

 

(b)        Definition of Change in Control.  For purposes of the Plan and this
Award Agreement, “Change in Control” shall mean:

 

(1)        the acquisition by any Person, including any “person” within the
meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of the then outstanding securities of the Company (the “Outstanding Voting
Securities”) (x) having sufficient voting power of all classes of capital stock
of the Company to elect at least 50% or more of the members of the Board or (y)
having 50% or more of the combined voting power of the Outstanding Voting
Securities entitled to vote generally on matters (without regard to the election
of directors), excluding, however, the following:  (i) any acquisition directly
from the Company or an Affiliate (excluding any acquisition resulting from the
exercise of an exercise, conversion or exchange privilege, unless the security
being so exercised, converted or exchanged was acquired directly from the
Company or an Affiliate), (ii) any acquisition by the Company or an Affiliate,
(iii) any acquisition by an employee benefit plan (or related trust) sponsored
or maintained by the Company or an Affiliate, (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 2.6(b), or (v) any acquisition by the
following Persons:  (A) LeRoy T. Carlson or his spouse, (B) any child of LeRoy
T. Carlson or the spouse of any such child, (C) any grandchild of LeRoy T.
Carlson, including any child adopted by any child of LeRoy T. Carlson, or the
spouse of any such grandchild, (D) the estate of any of the Persons described in
clauses (A)-(C), (E) any trust or similar arrangement (including any acquisition
on behalf of such trust or similar arrangement by the trustees or similar
Persons) provided that all of the current beneficiaries of such trust or similar
arrangement are Persons described in clauses (A)-(C) or their lineal
descendants, or (F) the voting trust which expires on June 30, 2035, or any
successor to such voting trust, including the trustees of such voting trust on
behalf of such voting trust (all such Persons, collectively, the “Exempted
Persons”);

 

(2)        individuals who, as of March 6, 2013, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to March 6, 2013, and whose election or nomination for election by
the Company’s stockholders was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board, shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;

 

(3)        consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
"Corporate Transaction"), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the Persons who are the beneficial
owners of the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, (x) sufficient voting
power to elect at least a majority of the members of the board of directors of
the corporation resulting from the Corporate Transaction and (y) more than 50%
of the combined voting power of the outstanding securities which are entitled to
vote generally on matters (without regard to the election of directors) of the
corporation resulting from such Corporate Transaction (including in each of
clauses (x) and (y), without limitation, a corporation which as a result of such
transaction owns, either directly or indirectly, the Company or all or
substantially all of the Company's assets), in substantially the same
proportions relative to each other as the shares of Outstanding Voting
Securities are owned immediately prior to such Corporate Transaction, (ii) no
Person (other than the following Persons:  (v) the Company or an Affiliate, (w)
any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (x) the corporation resulting from such Corporate
Transaction, (y) the Exempted Persons, and (z) any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
50% or more of the Outstanding Voting Securities) will beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding securities of such corporation entitled to vote generally on matters
(without regard to the election of directors) and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

 

(4)        approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

 

6

 

--------------------------------------------------------------------------------

 

 

 

2.7.      Compliance with Applicable Law.  The Option is subject to the
condition that if the listing, registration or qualification of the shares of
Common Stock subject to the Option upon any securities exchange or under any
law, the consent or approval of any governmental body or the taking of any other
action is necessary or desirable as a condition of, or in connection with, the
delivery of shares, such shares will not be delivered, in whole or in part,
unless such listing, registration, qualification, consent, approval or other
action shall have been effected or obtained, free of any conditions not
acceptable to the Company.  The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent,
approval or other action.

 

2.8.      Delivery of Shares.  Upon the exercise of the Option, in whole or in
part, the Company shall, subject to Section 2.4, deliver or cause to be
delivered to the holder the shares of Common Stock purchased against full
payment therefore.  The Company may require that the shares of Common Stock
delivered pursuant to the Option bear a legend indicating that the sale,
transfer or other disposition thereof by the holder is prohibited except in
compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.  The holder of the Option shall pay all original issue
or transfer taxes and all fees and expenses incident to such delivery, unless
the Company in its discretion elects to make such payment.

 

2.9.      Option Confers No Rights as a Stockholder.  The holder of the Option
shall not be entitled to any privileges of ownership with respect to shares of
Common Stock subject to the Option unless and until such shares are purchased
and delivered upon an exercise of the Option and the holder becomes a
stockholder of record with respect to such delivered shares.  The holder shall
not be considered a stockholder of the Company with respect to any shares not so
purchased and delivered.

 

2.10.    Company to Reserve Shares.  The Company shall at all times prior to the
expiration or termination of the Option reserve and keep available, either in
its treasury or out of its authorized but unissued shares of Common Stock, the
full number of shares subject to the Option from time to time.

 

2.11.    Option subject to Clawback.  The Option and any shares of Common Stock
delivered pursuant to the Option are subject to forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.

 

3.         Miscellaneous Provisions

 

3.1.      Option Confers No Rights to Continued Employment or Service.  In no
event shall the granting of the Option or the acceptance of this Award Agreement
and the Option by the Optionee give or be deemed to give the Optionee any right
to continued employment by or service with the Company or any of its
subsidiaries or affiliates.

 

3.2.      Decisions of Committee.  The Committee shall have the right to resolve
all questions which may arise in connection with the Option or its exercise. 
Any interpretation, determination or other action made or taken by the Committee
regarding the Plan or this Award Agreement shall be final, binding and
conclusive.

 

3.3.      Award Agreement subject to the Plan.  This Award Agreement is subject
to the provisions of the Plan, as it may be amended from time to time, and shall
be interpreted in accordance therewith.  The Optionee hereby acknowledges
receipt of a copy of the Plan.

 

3.4.      Successors.  This Award Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company and any Person or
Persons who shall, upon the death of the Optionee or transfer of such Option,
acquire any rights hereunder.

 

3.5.      Notices.  All notices, requests or other communications provided for
in this Award Agreement shall be made in writing either (a) by actual delivery
to the party entitled thereto, (b) by mailing in the United States mails to the
last known address of the party entitled thereto, via certified or registered
mail, postage prepaid and return receipt

 

7

 

--------------------------------------------------------------------------------

 

 

requested, (c) by electronic mail, utilizing notice of undelivered electronic
mail features or (d) by telecopy with confirmation of receipt.  The notice,
request or other communication shall be deemed to be received (a) in case of
delivery, on the date of its actual receipt by the party entitled thereto, (b)
in case of mailing by certified or registered mail, five days following the date
of such mailing, (c) in case of electronic mail, on the date of mailing, but
only if a notice of undelivered electronic mail is not received or (d) in case
of telecopy, on the date of confirmation of receipt.

 

3.6.      Governing Law.  The Option, this Award Agreement and all
determinations made and actions taken pursuant thereto, to the extent otherwise
not governed by the Code or the laws of the United States, shall be governed by
the laws of the State of Delaware and construed in accordance therewith without
giving effect to principles of conflicts of laws.

 

3.7.      Counterparts.  This Award Agreement may be executed in two
counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.

 

 

UNITED STATES CELLULAR CORPORATION

 

By:___________________________________ 

<<NAME>>                                            

<<TITLE>>                                            

                                     

Accepted this              day of

                            , 20___.

                                                             

Optionee

 

 

8

 

--------------------------------------------------------------------------------

 